Citation Nr: 1529997	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  05-30 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a bilateral hearing loss disability.  

3.  Entitlement to service connection for a right arm disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to October 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
The Veteran testified at a May 2015 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the most recent Supplemental Statement of the Case issued in January 2007, additional documents were associated with the Veteran's claims file, without a waiver of Agency of Original Jurisdiction (AOJ) review.  As the Veteran's claims are being remanded, the AOJ will have the opportunity to consider these documents in the first instance.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Outstanding Records

Initially, a variety of records appear to be outstanding and remand is required to attempt to obtain such outstanding records.

First, the VA treatment records of record are limited.  Of record are VA treatment records from the Chillicothe VA Medical Center (VAMC) dating from November 2004 to January 2005 and VA treatment records from the Louisville VAMC dating from April 2005 to November 2005 (with additional individual records dated in July and August 2006).  It is unclear if these records are complete for those time frames.  On a March 2012 VA Form 21-526b (Veteran's Supplemental Claim for Compensation), the Veteran attempted to reopen a claim for entitlement to service connection for hepatitis C and a hearing loss disability in the left ear.  The Veteran indicated that relevant treatment records were located at the Louisville and Chillicothe VAMCs.  Further, an August 2006 VA treatment note from Dr. B.C. referenced that the Veteran "was treated by the VA for substance abuse in 1993."  As such, it appears that there are outstanding VA treatment records, which on remand, must be obtained.  As noted above, it is unclear if the VA treatment records of record from 2004 to 2006 are complete; as such, on remand, all outstanding VA treatment records, to include from the Chillicothe and Louisville VAMCs for the time period from 2004 to 2006, must be obtained.  Also, appropriate steps must be undertaken to attempt to obtain any other outstanding VA treatment records, to include relating to VA treatment in 1993 for substance abuse.   

Second, the evidence of record indicated that the Veteran is in receipt of Social Security Administration (SSA) disability benefits related, in part, to hepatitis.  See May 2015 SSA Letter.  While the Veteran's representative submitted some SSA records in May 2015, it does not appear to be all records, including medical records, which may be available from SSA.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Thus, on remand, attempt must be made to obtain any SSA records.

Third, as will be detailed further below, an issue in this case is the Veteran's in-service drug use.  The Veteran's personnel records are not of record and may provide further relevant information as to this issue.  As such, while on remand, the Veteran's complete personnel records must be obtained.

Fourth, the Veteran's service treatment records (STRs) contained a June 1977 DA Form 4465, which related to the Alcohol and Drug Abuse Prevention and Control Program (ADAPCP).  An "immediate disposition" was noted of "to non-resident rehabilitation."  The Board notes that military mental health records are often kept separate from other STRs and that records related to drug rehabilitation treatment could possibly be classified as mental health records.  As such, while on remand, a specific request must be made to obtain any records related to drug rehabilitation treatment that the Veteran underwent in-service.  Similarly, as detailed below, the Veteran testified to being treated at Darmstadt (presumably a military base or facility) for a foot or toe injury that required stitches, but the STRs do not reference such treatment.  See December 2006 Veteran Statement; May 2015 Board Hearing Transcript, pages 20-21.  As these may have been references to in-patient treatment, records of which would be stored separately from the Veteran's STRs, on remand, attempt must be made to obtain any in-patient records relating to treatment at Darmstadt for the Veteran's foot or toe.    

Fifth, with respect to private medical records, the Veteran submitted medical releases (VA Form 21-4142) in March 2004 for Dr. M.L. (noted to have treated hepatitis C from 2000 to present), for Dr. B.C. (noted to have treated hepatitis C from 2003 to present), for Dr. D.J. (noted to have treated hearing loss in 1997) and for Mount Carmel East (noted to have treated hearing loss from 2000 to present).  Records from Dr. M.L and Dr. B.C. were received.  An April 2004 response from Dr. D.J. stated that there were no records on the Veteran.  On remand, pursuant to 38 C.F.R. § 3.159(e) (2014), the Veteran must be notified of the inability to obtain medical records from Dr. D.J., as such was not previously done.  With respect to Mount Carmel East, the RO requested records from the Mount Carmel Health System in March 2004 and an April 2004 response from Mount Carmel West stated that the authorization form from the Veteran "was not received within sixty (60) days from the date of the signature."  In an August 2004 letter to the Veteran, the RO requested that the Veteran complete an updated VA Form 21-4142 for Mount Carmel Health System, but no such form was completed.  At the May 2015 Board hearing, the Veteran referenced having a hearing test at Mount Carmel East in approximately the mid-1990s.  See May 2015 Board Hearing Transcript, page 8.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records (to include from Mount Carmel Health System) or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  

Hepatitis C

With respect to the Veteran's claim for entitlement to service connection for hepatitis C, multiple medical records from Dr. B.C. referenced the Veteran being diagnosed with Hepatitis C in 2003 and a September 2002 letter from Dr. G.G. (included as part of Dr. B.C.'s records) referenced the Veteran as having hepatitis C.  A July 2002 record from Dr. M.L. referenced that the Veteran was told (possibly by VA) that he had hepatitis C.  As such, the medical record indicated that the Veteran was diagnosed with hepatitis C in 2002, at the earliest.  To the contrary, at the May 2015 Board hearing, the Veteran testified that he first was diagnosed with hepatitis C in-service in 1976.  See May 2015 Board Hearing Transcript, page 21.  

Alternatively, the Veteran has suggested that his hepatitis C manifested while in-service.  See September 2005 VA Form 9 (stating that hepatitis C "appeared during active duty"); December 2008 Veteran statement (stating that he contracted hepatitis C in Germany at age 17).  The Veteran referenced a January 18, 1977 sick call visit where he was vomiting, appearing to suggest that this was the initial manifestation of his hepatitis C.  See December 2005 Veteran Statement; see also March 2011 "Risk Factors for Hepatitis Questionnaire" (containing negative responses to risk factors prior to January 1977).  In the December 2005 statement, the Veteran also stated "the report stated" that he was checked for hepatitis A and B (which came back negative), but that hepatitis C was not checked for.  The Board notes that a January 18, 1977 STR of record referenced the Veteran as vomiting.  The Veteran's STRs also contained an April 1977 urinalysis report with a remark noted of "? hepatitis." 
With respect to the etiology of the Veteran's hepatitis C, Veterans Benefits Administration (VBA) Fast Letter 98-110 referenced risk factors for hepatitis C, which included intravenous drug use, "occupational exposure to contaminated blood or fluids via employment in patient care or clinical laboratory work," intranasal cocaine and tattooing.  VBA Fast Letter 04-13 stated that hepatitis C "is spread primarily by contact with blood and blood products.  The highest prevalence of [hepatitis C virus] infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users."  The Fast Letter also referenced that "[o]ccupational exposure to [hepatitis C  virus] may occur in the health care setting through accidental needle sticks" and that "[w]hen needles (and other objects that puncture the skin) are contaminated with [hepatitis C virus] infected blood and are then used by others, [hepatitis C virus] can be transmitted.  [Hepatitis C virus] can potentially be transmitted with reuse of needles for tattoos."  The Fast Letter also stated that "[d]espite the lack of any scientific evidence to document transmission of [hepatitis C virus] with airgun injectors, it is biologically plausible."  

The Veteran's STRs contained a June 1976 entrance examination report that noted a tattoo, which appeared to have been noted to be on the right arm.  A September 1977 examination report, with the purpose of examination noted as Chapter 16, noted a tattoo, which appeared to have been noted to be on the right forearm.  An August 1977 STR noted that the Veteran "admits to using IV heroin this morning" and referenced needle marks on the Veteran's left arm.  A June 1977 DA Form 4465 included a "drug usage profile," which noted drug use within service and drug use prior to service and noted that opiates were taken two to seven days ago by needle.  The September 1977 examination report appeared to note under the "summary of defects and diagnoses" heading "Drug dependence."  

Turning to post-service records, a July 2002 private medical record from Dr. M.L. stated that the Veteran "admitted to drug and alcohol abuse at the age of 17 while in the army and was discharged for that abuse."  The previously referenced September 2002 letter from Dr. G.G. stated that the Veteran had "hepatitis C.  He is a remote drug abuser with oral and IV drugs, but none in the last ten years or so.  He has had no history of blood transfusion.  He did get a tattoo about ten years ago."  A December 2003 private medical record from Dr. M.L. stated that the Veteran "was diagnosed with Hepatitis C, most likely from illicit drug use while in the military in the late 70's early 80's."  An August 2006 VA treatment note from Dr. B.C., which noted that the Veteran's military medical records had been reviewed, stated that the Veteran "injected heroin during his military service and this is very likely the source of his [hepatitis C virus]" and that hepatitis C "was not recognized because there were no tests before 1989 and the patient's infection did not have symptoms in the acute phase."  The note further stated that the Veteran's hepatitis C "is the direct result of the substance abuse" and that "it is clear that the patient became infected while serving in the US military."  

Turning to statements from the Veteran in which he has suggested were possible causes of his hepatitis C, in a December 2006 statement, the Veteran referenced that he broke his toe and a "medic pushed a paper clip thru my toe nail to let pressure off."  The Veteran also referenced cutting his "little toe badly" and that he had to go to Darmstadt "to get stitched up."  The Veteran also referenced his small pox vaccination at Fort Sill as being administered by using a small piece of glass "in line with 100 other men."  In a "Risk Factors for Hepatitis Questionnaire" received in March 2011, the Veteran noted that he had not used intravenous drugs or intranasal cocaine "prior to infection Jan[uary] 1977."  The Veteran responded yes to having any tattoos or body piercings and to having shared toothbrushes or razor blades, with the notation added of "in boot camp."  In response to a question regarding being a health care worker and being exposed to any contaminated blood or fluids, the Veteran noted in the Army as a unit police officer.  

At the May 2015 Board hearing, the Veteran testified that in-service he "did not do intravenous" drugs.  See May 2015 Board Hearing Transcript, page 28.  The Veteran referenced "smoking of illegal substances and stuff" and that he "did...nostril."  Id. at 27-29.  Also at the May 2015 Board hearing, the Veteran testified as to possible causes of his hepatitis C.  He referenced his inoculations at Fort Sill and that "[t]hey were using air guns" and that for:
      
one particular, um, vaccination, the air gun wasn't working, so they had a specialist with a piece of glass and a plastic glove, dipping the glass in the vaccination, and then scratching each vet, each soldier's, um, arm.  I have the inoculation on my shoulder.  And then, the next one, he was supposed to change gloves, pick up a new piece of glass, dip it in, scratch the next vaccination, and, um, at the end of the line, while we were all standing, we all had blood running down our arms.  

Id. at 19-20.  The Veteran further testified to receiving other vaccinations with an air gun and to another incident that he described that occurred in Germany as follows:

two specialists there, with glass syringes, and, um, reusable points for the syringes, and a jar of alcohol that they were, after each injection, they would put the, uh, glass syringe in the alcohol, and then, um, as they needed them, they would pull it out, put a new needle, pull the vaccination, and give the next veteran, or the next, um, service member their injection.  Well, um, it wasn't known in 1976 that alcohol didn't kill viruses.

Id. at 20.  The Veteran further testified to an incident where he cut his foot and went to sick bay and "[t]hey transferred me to Darmstadt, where they, um, sewed the foot up.  I had seven stitches, and, um, again, they used alcohol to sterilize the instruments."  Id. at 20-21.  The Veteran also testified that he "cleaned the latrines almost daily.  I was always mopping up bloods with my hands."  Id. at 28.  

The Board notes that direct service connection may be granted only when a disability was incurred or aggravated in the line of duty and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990 (as applicable here), the result of his abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R.  § 3.301(a) (2014).  As such, if the Veteran's hepatitis C was caused by the Veteran's in-service abuse of drugs, direct service connection would not be warranted.  As noted, a December 2003 private medical record from Dr. M.L. and an August 2006 VA treatment note from Dr. B.C. provided opinions relating the Veteran's hepatitis C to his in-service drug use.  However, as noted above, the Veteran has offered alternative theories for the etiology of his hepatitis C, to include relating to medical procedures, vaccinations and other exposure to blood.  The Board concludes that the etiology of the Veteran's hepatitis C is a medical determination that the Board is not qualified to make and therefore a VA examination (which the Veteran was not previously afforded) is required.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  On remand, a VA examination must be conducted and an opinion provided that addresses the etiology of the Veteran's hepatitis C.  Specifically, the examiner must address whether it is at least as likely as not that the Veteran's hepatitis C had its clinical onset during active service or was related to any in-service disease, event, or injury.  The examiner must also address whether, if the Veteran's hepatitis C had its clinical onset during active service or was related to any in-service disease, event, or injury, it is at least as likely as not that the Veteran's hepatitis C was caused by something other than in-service drug abuse.

Hearing Loss

With respect to the Veteran's claim for a bilateral hearing loss disability, his DD-214 noted his primary specialty title to be "Cannon Crmn."  At the May 2015 Board hearing, the Veteran testified that he was a field artillery crewman and he described his in-service noise exposure history.  See May 2015 Board Hearing Transcript, pages 5-6, 11.  The Veteran specifically described an incident where "the ear plug came out of my ear, and the percussion basically put me deaf in my left ear" and that after this incident "I've never recovered my hearing."  Id. at 5 and 11.  Consistent with the Veteran's primary specialty title and the May 2015 testimony, the Board will concede that the Veteran was exposed to acoustic trauma in-service.  

The Veteran also testified that he first noticed he was having problems with hearing loss "ever since I've been out of the military."  Id. at 6.  On the Veteran's September 2005 VA Form 9, the Veteran stated that his "hearing loss began when I was on active duty," referenced having a hearing evaluation within one year of separation from service and that he "had hearing loss then, which slowly progressed thereafter."  In May 2015, the Veteran's representative submitted a copy of a private December 2006 hearing evaluation.  This record contained audiogram results presented graphically.  The hearing evaluation noted that "[p]ure tone air and bone conduction threshold testing revealed: mild slopping to moderate sensorineural hearing loss 1000 to 8000 Hertz in the right ear and moderate to severe sensorineural hearing loss in the left ear."  

No VA examination was previously conducted.  In light of the conceded in-service acoustic exposure and the December 2006 private hearing evaluation noting findings of bilateral sensorineural hearing loss, the Board concludes that a VA examination is required to determine if the Veteran has a hearing loss disability for VA compensation purposes, and if so, the etiology of such.  See 38 C.F.R.               § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran's STRs contained an undated documented titled "Audiogram," which contained audiogram results presented graphically.  This graphical audiogram appears to show some degree of hearing loss in the left ear at 500 hertz and in the right ear at 3000 hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating that the threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss).  On remand, the examiner is asked to comment on this document as part of the opinion provided.

In addition, in a December 2008 statement, the Veteran referenced hearing loss as a side effect of treatment for hepatitis C.  The examiner is also asked to address, in case entitlement to service connection for hepatitis C is eventually granted, whether any hearing loss disability present is due to or caused or has been aggravated by the Veteran's hepatitis C, to include as a result of any side effects of treatment for hepatitis C.  Additionally in this regard, while on remand, the Veteran must be provided notice regarding secondary service connection.         

Right Arm

With respect to the Veteran's claim for a right arm disability, at the May 2015 Board hearing, the Veteran testified about an incident where a section of track from a track vehicle "fell and crushed my arm."  See May 2015 Board Hearing Transcript, page 13.  The Veteran stated that he went to sick bay and "there was cracks vertical with the bone.  And they just said it's gonna cause me arthritis the rest of my life."  Id.  The Veteran further testified that "it just causes, when you move your hands and stuff, um, them tendons just cause pain."  Id.  On the Veteran's September 2005 VA Form 9, the Veteran also referenced injuring his arm in-service and that "[t]he arm condition never resolved and still bothers me to this day."  A March 21, 1977 STR noted that the Veteran had an injury to his right arm and hand "when a section of track dropped his arm and hand."  X-rays were noted to be negative.  A separate March 21, 1977 radiographic report STR noted that the Veteran was "[i]njured by track falling on arm," that an examination was requested of "PA and LAT [right] arm and hand" and that the radiographic report was noted to be within normal limits.  A March 22, 1977 STR noted that the Veteran returned to be seen for his injured right forearm.    

No VA examination was previously conducted.  In light of the documented in-service incident and the Veteran's September 2005 VA Form 9 and May 2015 Board hearing testimony regarding pain in his right arm and that the condition never resolved and still bothers him, the Board concludes that a VA examination is required to determine if the Veteran has a right arm disability, and if so, the etiology of such.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, in a December 2008 statement, the Veteran referenced arthritis and bone deterioration as side effects of treatment for hepatitis C.  The examiner is also asked to address, in case entitlement to service connection for hepatitis C is eventually granted, whether any arthritis or bone deterioration present in the right arm is due to or caused or has been aggravated by the Veteran's hepatitis C, to include as a result of any side effects of treatment for hepatitis C.       

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include from the Chillicothe and Louisville VAMCs for the time periods from 2004 to 2006.  Appropriate steps must be undertaken to attempt to obtain any other outstanding VA treatment records, to include relating to VA treatment in 1993 for substance abuse.  See August 2006 VA treatment note from Dr. B.C. (referencing that the Veteran "was treated by the VA for substance abuse in 1993").

2.  Attempt to obtain any Social Security Administration records.

3.  Obtain the Veteran's complete personnel records. 

4.  Through the appropriate channels, a specific request must be made to obtain any records related to drug rehabilitation treatment that the Veteran underwent in-service, which could possibly be classified as mental health records and kept separate from the Veterans other STRs.  If such records are nonexistent or unavailable, such must be noted in the record and the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

Also, through the appropriate channels, attempt to obtain any in-patient records relating to treatment at Darmstadt related to treatment for the Veteran's foot or toe.  See December 2006 Veteran Statement; May 2015 Board Hearing Transcript, pages 20-21.  If such records are nonexistent or unavailable, such must be noted in the record and the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

5.  Pursuant to 38 C.F.R. § 3.159(e) (2014), the Veteran must be notified of the inability to obtain medical records from Dr. D.J.

6.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records (to include from Mount Carmel Health System) or completes a release for such providers; if a release is returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran must then be given an opportunity to respond.  If records from Mount Carmel Health System are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

7.  Provide the Veteran with adequate notice on how to substantiate a claim on a secondary basis.  

8.  After completion of the directives above, afford the Veteran an appropriate VA examination to determine the etiology of his hepatitis C.

Following examination and review of the claims folder, the examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hepatitis C had its clinical onset during active service or was related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the information contained in the body of this remand and the Veteran's suggestion that his hepatis C manifested while in-service.  See September 2005 VA Form 9 (stating that hepatitis C "appeared during active duty"); December 2008 Veteran statement (stating that he contracted hepatitis C in Germany at age 17).  Attention is further invited to the Veteran's reference to a January 18, 1977 sick call visit where he was vomiting, appearing to suggest that this was the initial manifestation of his hepatitis C.  See December 2005 Veteran Statement; see also March 2011 "Risk Factors for Hepatitis Questionnaire" (containing negative responses to risk factors prior to January 1977).  Further attention is invited to a January 18, 1977 STR of record that referenced the Veteran vomiting and to an April 1977 urinalysis report, contained within the STRs, with a remark noted of "? hepatitis," as well as the Veteran's December 2005 statement that "the report stated" that he was checked for hepatitis A and B (which came back negative), but that hepatitis C was not checked for.

b.  If the Veteran's hepatitis C had its clinical onset during active service or was related to any in-service disease, event, or injury, whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hepatitis C was caused by something other than in-service drug abuse.  

While review of the entire claims folder is required, attention is invited to the Veteran's various theories for the etiology of his hepatitis C.  Specifically, the examiner's attention is invited to the Veteran's December 2006 statement, a March 2011 "Risk Factors for Hepatitis Questionnaire" and the May 2015 Board Hearing Transcript.  In these statements, the Veteran referenced a variety of possible causes for his hepatitis C, to include:

a.  Medical procedures.  See December 2006 Veteran statement (referencing a paper clip being pushed through his toe nail and getting stitches on his toe); May 2015 Board Hearing Transcript, pages 20-21 (referencing getting stitches on his foot and that alcohol was used to sterilize the instruments and apparently suggesting that the equipment used was not properly sanitized).  

b.  Vaccinations, to include by airgun.  See December 2006 Veteran Statement (referencing a vaccination at Fort Sill involving a piece of glass); May 2015 Board Hearing Transcript, pages 19-20 (also referencing a vaccination at Fort Sill involving a piece of glass, referencing airgun vaccinations and referencing another vaccination incident involving syringes that the Veteran suggested were cleaned with alcohol and apparently suggesting were not properly sanitized).  

With respect to the vaccinations by airgun, the examiner's attention is directed to VBA Fast Letter 04-13, which stated that "[d]espite the lack of any scientific evidence to document transmission of [hepatitis C virus] with airgun injectors, it is biologically plausible."

c.  Other exposure to blood.  See March 2011 "Risk Factors for Hepatitis Questionnaire" (referencing that the Veteran had tattoos or body piercings, that he shared toothbrushes and razor blades in boot camp and that he was exposed to contaminated blood or fluids in the Army as a unit police officer); May 2015 Board Hearing Transcript, page 28 (with the Veteran stating that he "cleaned the latrines almost daily.  I was always mopping up bloods with my hands").  

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

9.  After completion of directives 1-7 above, afford the Veteran an appropriate VA examination to determine whether he has a bilateral hearing loss disability for VA purposes, and if so, the etiology of such.

Following examination and review of the claims folder, the examiner must provide an opinion addressing the following:

a.  Whether the Veteran has a hearing loss disability for VA purposes.

b.  If so, whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any hearing loss disability present had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the conceded in-service acoustic trauma and the Veteran's report of an incident in-service which he described as where "the ear plug came out of my ear, and the percussion basically put me deaf in my left ear" and that after this incident "I've never recovered my hearing."  See May 2015 Board Hearing Transcript, pages 5 and 11.

While review of the entire claims folder is required, attention is invited to the information contained in the body of this remand and to the Veteran's reports of a continuity of hearing loss symptomatology since his military service.  Specifically, the Veteran testified that after the incident referenced resulting in going deaf in his left ear "I've never recovered my hearing" and that he first noticed he was having problems with hearing loss "ever since I've been out of the military."  See May 2015 Board Hearing Transcript, pages 6 and 11.  Also, on the Veteran's September 2005 VA Form 9, the Veteran stated that his "hearing loss began when I was on active duty," referenced having a hearing evaluation within one year of separation from service and that he "had hearing loss then, which slowly progressed thereafter."  
 
Attention is also invited to an undated documented titled "Audiogram" in the Veteran's STRs, which contained audiogram results presented graphically.  This graphical audiogram appears to show some degree of hearing loss in the left ear at 500 hertz and in the right ear at 3000 hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating that the threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss).  The examiner is asked to comment on this document as part of the opinion provided.     

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any hearing loss disability present is due to or caused by the Veteran's hepatitis C, to include as a result of any side effects of treatment for hepatitis C.

d.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any hearing loss disability present has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's hepatitis C, to include as a result of any side effects of treatment for hepatitis C.  If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of the hearing loss disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's hepatitis C.

While review of the entire claims folder is required, attention is invited to the Veteran's December 2008 statement in which the Veteran referenced hearing loss as a side effect of treatment for hepatitis C.

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

10.  After completion of directives 1-7 above, afford the Veteran an appropriate VA examination to determine whether he has a right arm disability, and if so, the etiology of such.

Following examination and review of the claims folder the examiner must provide an opinion addressing the following:

a.  Whether the Veteran has a right arm disability.

b.  If so, whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any right arm disability present had its clinical onset during active service or is related to any in-service disease, event, or injury, to include an in-service incident where a section of track from a track vehicle fell on the Veteran's right arm.  

While review of the entire claims folder is required, attention is invited to a March 21, 1977 STR that noted that the Veteran had an injury to his right arm and hand "when a section of track dropped his arm and hand" and a separate March 21, 1977 radiographic report STR that noted the Veteran was "[i]njured by track falling on arm."  Attention is also invited to the Veteran's May 2015 testimony, specifically that after the in-service incident, he went to sick bay and "there was cracks vertical with the bone.  And they just said it's gonna cause me arthritis the rest of my life" and the Veteran's further testimony that "it just causes, when you move your hands and stuff, um, them tendons just cause pain."  See May 2015 Board Hearing Transcript, page 13.  Additional attention is invited to the Veteran's September 2005 VA Form 9, where the Veteran also referenced injuring his arm in-service and referenced a continuity of symptomatology, stating that "[t]he arm condition never resolved and still bothers me to this day."       

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any arthritis or bone deterioration present in the right arm is due to or caused by the Veteran's hepatitis C, to include as a result of any side effects of treatment for hepatitis C.

d.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any arthritis or bone deterioration present in the right arm has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's hepatitis C, to include as a result of any side effects of treatment for hepatitis C.  If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of the arthritis or bone deterioration present in the right arm found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's hepatitis C.

While review of the entire claims folder is required, attention is invited to the information contained in the body of this remand and to the Veteran's December 2008 statement in which the Veteran referenced arthritis and bone deterioration as side effects of treatment for hepatitis C.

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

11.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority. If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




